Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Amendment to Fund Participation Agreement This amendment, dated as of June 23, 2008, among NATIONAL LIFE INSURANCE COMPANY , a life insurance company organized under the laws of the State of Vermont (LIFE COMPANY), NEUBERGER BERMAN ADVISERS MANAGEMENT TRUST , a Delaware business trust (TRUST), and NEUBERGER BERMAN MANAGEMENT INC. , a New York corporation (NB MANAGEMENT), is made to the Fund Participation Agreement, dated as of May 1, 1998, as amended, among LIFE COMPANY, TRUST, and NB MANAGEMENT (the Agreement). Terms defined in the Agreement are used herein as therein defined. WHEREAS, the LIFE COMPANY desires to amend the Appendixes A and B to the Agreement to add one or more new Portfolios. NOW, THEREFORE, in consideration of the promises and mutual covenants hereinafter contained, the parties agree as follows: 1. Appendixes A and B of the Agreement are hereby deleted and replaced with new Appendixes A and B attached hereto. 2. Except as modified hereby, all other terms and conditions of the Agreement shall remain in full force and effect. 3. This Amendment may be executed in two or more counterparts, each of which shall be deemed as an original but all of which together shall constitute one and the same Amendment. NEUBERGER BERMAN ADVISERS MANAGEMENT TRUST BY: /s/ Robert Conte NAME: Title: NEUBERGER BERMAN MANAGEMENT INC. BY:/s/ Robert Conte NAME: TITLE: NATIONAL LIFE INSURANCE COMPANY BY: /s/ Elizabeth MacGowan NAME: Elizabeth MacGowan TITLE: Vice President-Product Development Appendix A Portfolios AMT Partners Portfolio ( I Class) AMT Mid-Cap Growth Portfolio (I Class) AMT Lehman Brothers Short Duration Bond Portfolio (I Class) AMT Small Cap Growth Portfolio (S Class) AMT Socially Responsive Portfolio (I Class) 2 Appendix B Separate Accounts National Variable Life Insurance Account Selected Portfolios AMT Partners Portfolio (I Class) AMT Mid-Cap Growth Portfolio (I Class) AMT Lehman Brothers Short Duration Bond Portfolio (I Class) AMT Small Cap Growth Portfolio (S Class) AMT Socially Responsive Portfolio (I Class) National Variable Annuity Account II AMT Partners Portfolio (I Class) AMT Mid-Cap Growth Portfolio (I Class) AMT Lehman Brothers Short Duration Bond Portfolio (I Class) AMT Small Cap Growth Portfolio (S Class) AMT Socially Responsive Portfolio (I Class) 3
